Citation Nr: 0728521	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  03-21 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1964 to 
February 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  The veteran's PTSD is not productive of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

2.  The evidence does not show that the veteran is 
unemployable solely due to his service-connected PTSD.





CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 
percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A and 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, and 4.130, Diagnostic Code 9411 
(2006).

2.  The criteria for a TDIU rating have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, notice was provided to the veteran in 
July 2001, prior to the initial AOJ decision.  Although this 
notice was deficient in that it failed to provide notice to 
the veteran of the fourth Pelegrini II element, notice of 
this element was provided in a February 2007 letter.  These 
letters read as a whole advised the veteran of the all the 
Pelegrini II elements as stated above.  The veteran was given 
sufficient time to reply to the February 2007 letter and to 
submit any additional evidence in support of his claims, but 
he failed to do so.  Thus the Board finds that VA cured the 
deficiency caused by the late timing of the notice of the 
fourth Pelegrini II element.  Because the veteran has actual 
knowledge of the need to provide VA with all information and 
evidence in support of his claims, the Board finds that any 
deficiencies in the notice provided to the veteran is 
nonprejudicial error.    

The Board also notes that the veteran was provided notice in 
March 2006 pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006), concerning the awards of disability ratings and 
assignments of effective dates for the award of benefits.  
However, given the denial of the veteran's claims, any 
questions as to a disability rating or effective date are 
moot.  Thus the Board finds that the veteran has not been 
prejudiced by VA's failure to provide notice earlier on these 
elements of his claims.

Finally, the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  He was told it was his responsibility to support 
the claims with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the veteran submitted substantial evidence in 
connection with his claims, which indicates he knew of the 
need to provide VA with information and evidence to support 
his claims.  Thus the Board finds that the purposes behind 
VA's notice requirement have been satisfied, and VA has 
satisfied its "duty to notify" the veteran. 

With respect to VA's duty to assist, the RO attempted to 
obtain all evidence identified by the veteran.  VA outpatient 
records are in the file for treatment from September 1998 
through September 2001.  The veteran has not identified any 
treatment received by private medical care providers for his 
PTSD.  The veteran was notified in the rating decision, 
Statement of the Case and Supplemental Statement of the Case 
of what evidence the RO had obtained and considered in 
rendering its decisions.  He has not identified any 
additional information or evidence not previously considered.  
VA is only required to make reasonable efforts to obtain 
relevant records that the veteran has adequately identified 
to VA.  38 U.S.C.A. § 5103A(b)(1) (West 2002).   VA, 
therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The RO 
provided the veteran VA examinations in August 2003, August 
2006 and October 2006.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's PTSD since he was last examined.  
The veteran has not reported receiving any recent treatment, 
and there are no records suggesting an increase in disability 
has occurred as compared to the prior VA examination 
findings.  The Board concludes there is sufficient evidence 
to rate the service-connected condition fairly.   
  
Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims. 

II.  Increased Rating for PTSD

The veteran's service-connected PTSD is evaluated as 50 
percent disabling under Diagnostic Code 9411.  The 
regulations establish a general rating formula for mental 
disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  Id. at 443. 

The current 50 percent disability rating requires a showing 
of:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130 (2006).

VA treatment records show the veteran was treated in the 
Mental Health Clinic at the Dallas, Texas, VA Medical Center 
for his PTSD from October 2000 through September 2001.  There 
are no records to indicate that the veteran sought any 
regular treatment after September 2001 although the veteran 
testified at a hearing before the undersigned in June 2007 
that he was receiving treatment through the Spring of 2007 
when his therapist retired.  The Board also notes that the 
treatment records from 1998 for the veteran's treatment at 
the American Lake facility in Washington were already in the 
file from when the veteran filed for service connection for 
his PTSD.  These records are not, however, particularly 
relevant to the veteran's current claim which concerns the 
current level of disability.    

Contemporaneous with his current application for benefits, 
the evidence shows the veteran received treatment from 
October through November 2000 and again from May through 
September 2001.  These treatment records show the veteran 
mentioned such symptoms as anger, irritability, 
isolativeness, suspiciousness, alienation, intrusive 
thoughts, flashbacks, hypervigilance, sleep disturbance, 
anxiety, and some nightmares.  They show at least two records 
of events that triggered traumatic memories.  One was a 
thunderstorm and the other was "Chinook" helicopters flying 
over his home in Guatemala.  They also show that the veteran 
described increased symptoms of anger and stress the longer 
he remained in the United States and that he has less stress 
where he lived in Guatemala.  He complained of the "fast" 
lifestyle here compared to the slow-paced life he had in 
Guatemala.  Finally, they show that the veteran expressed 
extreme frustration and anger toward the United States, its 
government, and the VA system.   The last treatment record 
shows he was taking Hydroxycine to treat his PTSD symptoms.  

The veteran underwent a VA examination in August 2003, which 
was provided by a private psychiatrist since the veteran was 
living in Guatemala at that time.  At this examination, the 
veteran reported that he had not been able to sleep well and 
was unable to take any medication for his symptoms because 
they made him feel worse and caused a series of side effects, 
which were somewhat unclear.  The only treatment he was 
taking at the time was a mild tranquilizer which calmed his 
inner feelings of anger and desperation that he has most of 
the day.  He referred that he is angry most of the day and 
feels that he has been a victim of an unfair act in that he 
was taken from his home and into a conflict that he did not 
believe in, where he was shot at and went through a series of 
aggressions.  He claimed that the worst symptom is anger and 
that he has a great deal of trouble relating to people.  He 
claimed to have ruined three relationships and now is unable 
to live close to anyone. Yet he reported that he had a good 
relationship with his two daughters and their families, and 
he came to the examination accompanied by a close friend.  He 
mentioned that he is very calm around the people in Guatemala 
and described his home as a farm where he does not have noisy 
neighbors and that is not a threatening environment.  

His symptoms were mostly terminal insomnia (towards the 
morning), aggression, and a "short fuse."  He said he was 
unable to live in the states as he felt extremely angry and 
was prone to attack people, especially those related to the 
military or VA. He refused the offer of medicine on the 
grounds that it does not help and the side effects are too 
bothersome.  His intelligence was shown to be within normal 
limits, and there was no evidence of associated pathology.  
There also was no evidence of visual or auditory 
hallucinations.  There was no history of persecutory 
delusions or ideation.  The veteran agreed to call for other 
appointments to discuss the addition of medicine.  The 
diagnosis was post-traumatic stress disorder.  No Global 
Assessment of Functioning score was given.

In an addendum written on October 2003, this private 
psychiatrist noted that the veteran did not return for any 
further evaluation and treatment as he had agreed to do.  The 
doctor indicated that the question of the veteran's ability 
to work was what needed further discussion.  He goes on, 
however, to state that it is very clear to him, judging from 
the veteran's history, that he is not able to hold a job as 
his relationship with other people is very difficult, 
especially with persons in managerial positions.

The veteran underwent two more VA examinations at the Dallas, 
Texas, VA Medical Center.  The first one was in August 2006.  
Although the examiner did not have the claims file, he did 
review the veteran's electronic VA medical records.  He noted 
that there were no psychiatric treatment notes in the last 
three years, and that there did not appear to be any active 
treatment.  The veteran reported that he began treatment in 
2000, but he was not subject to regular appointments, and his 
last appointment was one year ago.  He indicated that he was 
currently taking Wellbutrin and Hydroxycine, which levels him 
out.  

In relating his symptoms, the veteran did not give any 
primary symptoms of PTSD without being prompted by the 
examiner.  After prompting, the veteran referred that he 
continues to be paranoid and have anger control problems.  He 
referred having middle insomnia.  With prompting, he 
indicated nightmares occurring two to three times a week but 
"not as bloody as they used to be."  He stated that he gets 
very upset in traffic in that he gives vulgar gestures to the 
individuals and at times has attempted to run individuals off 
the road when he becomes enraged.  He stated, "I have no 
conscience."  He related that he drinks every week, but 
denied drinking to excess.  He stated that he has not had any 
excessive alcohol usage for the past 20 years.  However, the 
examiner noted that during the course of the interview, the 
veteran began to have what appeared to be either a facial tic 
or seizures.  After the interview, the examiner personally 
escorted the veteran to his local primary care physician.  
The examiner noted that the veteran was eventually taken to 
the emergency room from which he was admitted to the hospital 
with a diagnosis of seizures related to alcohol withdrawal.  
The veteran denied any current use of illicit drugs or having 
ever been arrested.  

The veteran indicated that he was treated for 21 days in 
Seattle, Washington, and then in Tacoma, Washington, for what 
he called PTSD.  He indicated that he had some difficulties 
during that time frame and that he was in and out of Central 
America, including Guatemala and Honduras.  However, he was 
quite vague as to his specific activities in Central America, 
stating that he would just ride the bus or sit and read.  

The veteran reported that he last worked in 1987 at Federal 
Express but was vague and evasive about any subsequent 
employment, indicating that he rambled back and forth between 
the Northwest (including Washington and Alaska) and South and 
Central America.  He was unable to explain his specific 
purpose for being in any of those localities.  

Post-military trauma included his divorce and loss of contact 
with his family which was a consequence of his tendency to 
isolate himself.  He indicated that his children have turned 
out very good and he has a great daughter.

The examiner noted that overall the veteran was very hard to 
follow during the examination.  He seemed vague and evasive, 
although his thought processes were logical, coherent and 
relevant.  He was an articulate, verbal, well-dressed and 
well-groomed individual who was overall mentally intact and 
cooperative.  His social skills were fair.  He seemed 
intelligent, and his speech was well understood.  He was well 
oriented in time, place, person and situation.  His affect 
was flat and blunted.  His reasoning and fund of general 
information were good.  He exhibited no psychomotor slowing 
or agitation.  His verbal comprehension was good as was his 
concentration and memory.  His sensorium was cloudy.  

A review of psychological symptoms resulted in the 
endorsement of anxiety and occasional panic attacks, 
depression, insomnia, crying spells, anhedonia, and 
nightmares.  He also indicated a history of anger control 
problems.  He stated that he experiences auditory phenomenon, 
including someone calling his name at times, as well as 
paranoia.  He indicated homicidal ideas.  He stated that he 
has a history of combativeness, including being involved in a 
knife fight in Guatemala, as well as physical fights. 

The examiner stated that the veteran's problem behaviors have 
to do with his anger and depression, but that he did not give 
a clear picture of PTSD.  Thus it was the examiner's opinion 
that what problems or symptoms the veteran has 
psychiatrically come from a variety of sources, not strictly 
PTSD.  This is based on the fact that the veteran was unable 
without prompting to give any clear symptoms of PTSD.  The 
examiner stated that the veteran did not seem to be worse 
than his current rating for PTSD, and reiterated the veteran 
was only marginally able to give any symptoms at all that 
related to PTSD and that was after being prompted by the 
examiner.  

Psychometric testing was conducted.  The veteran was 
administered selected scales of the Wechsler Adult 
Intelligence Scale III and, overall, his IQ was estimated to 
fall within the superior range.  He was also administered the 
Minnesota Multiphasic Personality Inventory II (MMPI II), 
which produced an extremely exaggerated response set.  Thus 
the examiner stated that malingering could not be ruled out 
in this case.

The examiner rendered the following diagnoses:

Axis I		1.  Post-traumatic stress disorder (by 
history) with a GAF of 60.
		2.  Alcohol dependency with a GAF of 50.
		3.  Impulse control disorder with a GAF of 50.
Axis II	1. Superior intelligence.
2.  Personality disorder, not otherwise specified, 
with narcissistic and antisocial features.
Axis III	1.  Hospitalized in August of 2006 for alcohol 
withdrawal and related seizure activities.
	2.  Heart disease.
	3.  Hearing loss.
Axis IV	1.  Problems with primary support group.
	2.  Problems with the social environment.
Axis V	GAF of 60.

The examiner stated that the three diagnoses on Axis I are 
separate and independent of each other.  He further stated 
that it is clear that the veteran's symptoms related to PTSD 
have not worsened since his last examination.  He noted that 
the veteran was extremely hard to interview and seemed quite 
vague and evasive.  Furthermore, his MMPI II results were 
exaggerated, and there appears to be some significant 
credibility issues with the veteran.

Because the claims file was not before the examiner for the 
August 2006 examination, it was forwarded to the examiner who 
rescheduled the veteran for another examination, which was 
conducted in October 2006.  After reviewing the claims file 
and electronic medical records, the veteran was again 
interviewed by the examiner.  At this examination, the 
veteran reported that his symptoms include anxiety from time 
to time, with problems breathing during anxiety attacks.  He 
stated that he cries and is more emotional.  He indicated 
that he hears voices ("every couple of days of people 
calling me").  He indicated that he isolates himself and 
does not want to be around others.  He does not enjoy his 
grandchildren.  He indicated that he has flashbacks in which 
he smells bodily fluids.  He stated that his sleep habits are 
very poor.  He again indicated that he has difficulty in 
traffic and he pulls over and throws rocks at the traffic 
going by.  He said he is "pissed off" about Vietnam and 
resents the fact of ever having to go to Vietnam.  He 
indicated that he can never hold a job because of either 
being fired or quitting.  He stated that he has nightmares 
about Vietnam about two to three times per year.  He reported 
that he is unable to complete tasks.  He indicated that, 
after having a "terrible marriage," he went to live in 
Guatemala between 1999 and 2005, but he has no plan to 
return.  He denied that alcohol played a role in his seizure 
activity in August 2006, stating "They can say what they 
want to.  Everybody else can go to hell."

The veteran denied any childhood trauma or family history of 
mental illness, alcohol, drugs or crime.  He denied that he 
has had any sort of alcohol problems despite the fact that he 
was recently hospitalized for an alcohol withdrawal seizure.  
He disagreed with the findings of the Dallas VA with regard 
to his intoxication.  He did finally admit that he was 
treated in 1983 for alcohol problems but denied having any 
problems thereafter.  

As for occupational functioning, the veteran again reported 
not working since 1987, although this time he indicated he 
has worked part time but only doing little things such as 
trading things such as cars, cows, hogs and chickens.  He 
stated that work causes him irritability, and he does not 
believe that he is capable of doing gainful employment.  He 
was quite vague when talking about his visits to Guatemala.  

The examiner again noted that the veteran was somewhat vague 
and evasive during the examination, and his statements 
contradicted the medical records with regard to his alcohol 
consumption.  His thought processes were logical, coherent 
and relevant, and he was described as an attractive, 
articulate, verbal, well dressed and well groomed individual 
who was reasonably cheerful.  He was mentally intact and 
cooperative.  He exhibited good social skills.  He seemed 
intelligent and his speech was well understood.  He was well 
oriented to time, place, person and situation.  His affect 
was spontaneous and reasoning good.  Fund of general 
information was good.  He exhibited no psychomotor slowing or 
agitation.  His verbal comprehension was good.  His 
concentration was good as measured by digits forward and 
backward.  He could recall six digits forward and four digits 
backward.  He referred that his short-term memory is poor.  

The examiner stated that a review of the psychological 
symptoms results in the endorsement of panic attacks, 
depression, and insomnia.  The veteran indicates an increase 
in appetite and occasional crying spells, anhedonia and 
nightmares.  He indicated that he has headaches every other 
day, and that he does have anger control problems.  He stated 
that he feels like there are ghosts in his house and 
experiences some sort of auditory phenomena.  He referred 
paranoia, stating "everybody wants to get you."  He 
indicated being suicidal in the past (but not presently) and 
denied ever being homicidal.  The examiner further stated 
that this veteran's problem behaviors relate to his anger and 
irritability.  According to the veteran, he is very emotional 
and he isolates himself.  

The examiner's opinion was the same as that expressed in the 
August 2006 examination report that the veteran's problems or 
symptoms come from a variety of sources and not strictly from 
PTSD, and again it was difficult to get a clear picture of 
the veteran's PTSD although he was more specific in this 
examination as he indicated nightmares.  But he stated these 
nightmares only come two to three times per year.  It was the 
examiner's opinion, therefore, that the veteran's condition 
has not worsened and that it is difficult to tell the impact 
of his PTSD on his social and occupational functioning.  The 
examiner stipulated that the veteran's impaired functioning 
due to PTSD is at least at a mild to moderate level.

Again the examiner stated that the veteran was only 
marginally able to give symptoms specifically related to 
PTSD.  He did seem to be giving indications of emotional 
distress and reaction to similar symbols as well as very 
seldom nightmares.  He indicated what could be flashbacks to 
his traumatic experience of transporting the dead and 
wounded.  He reported persistent avoidance tendencies 
including social and emotional detachment.  He also indicated 
some suicidal ideas and arousal symptoms including sleep 
problems, anger problems and hypervigilance.  However, as 
previously stated, these symptoms come from a variety of 
sources and not just PTSD.

Psychometric testing was again conducted, and the veteran 
again provided exaggerated responses that invalidated the 
results of the MPPI II.  The final diagnoses rendered were 
basically the same as in August 2006.  The examiner stated 
that the veteran's PTSD has not changed or worsened since his 
last examination in August 2006.  The veteran is not in an 
active relationship with a psychiatrist and there is no 
documented psychiatric care in the last two and a half years.  
There are also still some credibility issues as the veteran 
continues to produce an invalid MPPI II profile.  Finally, 
the examiner rendered an opinion that the veteran is not 
unemployable because of his service-connected PTSD.  

After considering all the evidence, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a disability rating in excess of 50 percent for his PTSD.  
Although the VA treatment records show the veteran described 
symptoms of PTSD, the VA examiner found at both VA 
examinations that the veteran did not relate symptoms of PTSD 
unless prompted to do so.  The VA examiner found that the 
veteran's accounts of his history and symptoms was vague and 
evasive and did not give a clear picture of PTSD.  The 
examiner also stated that the veteran's problem behaviors 
come from a variety of sources and not just the veteran's 
PTSD.  In addition to diagnosing the veteran to have PTSD by 
history, the examiner diagnosed him to also have an impulse 
control disorder and a personality disorder with narcissistic 
and antisocial features.  The examiner stated in his findings 
that all of these diagnoses were separate and independent 
issues.  The examiner also considered significant that there 
was no documented psychiatric care for the veteran for at 
least two and a half years.  

In addition, at both VA examinations, the veteran was given 
the MMPI II and the Wechsler Adult Intelligence Scale III 
(WAIS).  Despite scoring in the superior range for 
intelligence on the WAIS, the results of both MMPI II tests 
were invalid as the veteran gave exaggerated responses.  In 
the August 2006 VA examination report, the examiner stated 
that the veteran produced an "extremely exaggerated response 
set" and, thus, malingering could not be ruled out.  

Furthermore, for the veteran's PTSD, the examiner only scored 
the veteran's Global Assessment of Functioning as 60.  A GAF 
score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  A GAF score of 51-60 contemplates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  See DSM-IV at 44-47.  A 
GAF score of 61-70 contemplates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  Thus a GAF score of 60 contemplates mild to 
moderate impairment of social and occupational functioning.  

Given these results, the examiner opined that it does not 
appear that the veteran's PTSD has worsened nor is it worse 
than his currently assigned disability rating.  It is clear 
that the VA examiner felt that the veteran's chief problems 
were his alcohol  dependency (although the veteran denied 
this even though he was hospitalized after the August 2006 VA 
examination for seizures related to alcohol withdrawal) and 
impulse control disorder since the examiner assigned a GAF 
score of 50 to each of these disabilities.  

Thus the Board finds that the veteran's PTSD is not 
productive of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Although the medical 
evidence shows the veteran endorses such symptoms as panic 
attacks and depression, there is no indication that these are 
nearly continuous or that they affect the veteran's ability 
to function independently, appropriately and effectively.  To 
the contrary, the VA examiner found that the veteran was able 
to engage in a normal range and variety of activities of 
daily living without interruption of his typical daily 
routine.  

In addition, although the veteran endorsed having impaired 
impulse control, the examiner found that was a separate and 
independent issue from the veteran's PTSD as he diagnosed the 
veteran to have an impulse control disorder.  Furthermore, in 
relating his problems with this, there is no indication that 
that which triggers the outbursts are related to his PTSD.  
For example, the veteran relates that in traffic he gets 
angry and upset and sometimes makes rude hand gestures, stops 
and throws rocks at other cars, or tries to run other cars 
off the road.  

In addition, although the veteran lived on a remote farm in 
Guatemala for a number of years during the pendency of his 
claim, there is no indication that this was necessarily 
because of his PTSD.  When asked by the VA examiner his 
purpose for living in Guatemala and what he did there, he was 
vague and evasive.  The evidence shows, however, that the 
veteran has expressed bitterness over the outcome of the 
Vietnam war and having been drafted to serve.  He has also 
expressed anger and hatred toward the United States and its 
government, what he has referred to as having a "right 
wing" attitude.  He has also indicated that he preferred the 
slow-paced lifestyle of Guatemala and the people there rather 
than the "fast" lifestyle here in the United States.  
Finally, the veteran testified at a hearing in June 2007 that 
he lived in Guatemala because he could afford to live there 
and not in the United States on his $900 a month disability 
income.  Thus the evidence fails to show that the veteran's 
PTSD played a significant part in the veteran's living on a 
remote farm in Guatemala.

Thus for the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an increased disability rating for his service-connected 
PTSD.  The preponderance of the evidence being against the 
claim, the benefit of the doubt doctrine is not applicable.  
Consequently, the veteran's claim must be denied.


III.  TDIU Claim

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient  
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2005).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  

To establish a total disability rating based on individual 
unemployability, there must be an impairment so severe that 
it is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v.  
Brown, 5 Vet. App. 524, 529 (1993).  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15 (2005).  

The veteran is service-connected for only one disability and 
that is for his PTSD, evaluated as 50 percent disabling.  
Thus, he does not meet the minimum schedular requirements for 
a TDIU under 38 C.F.R. § 4.16(a) (2005).  However, the 
veteran may be entitled to extraschedular consideration for a 
TDIU if the evidence shows that he is unable to pursue a 
substantially gainful occupation due to his service-connected 
disability.  See 38 C.F.R. § 4.16(b) (2006).

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor, which takes this case outside the norm.  
The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).   Factors to be considered are the veteran's 
education, employment history and vocational attainment.  See 
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

The Board finds that the evidence does not show that the 
veteran is unable to pursue a substantially gainful 
occupation solely due to his service-connected PTSD.  
Although the veteran's service-connected PTSD may have some 
impact on the veteran's ability to maintain and sustain 
employment, the evidence fails to show that the veteran's 
unemployability is solely due to his service-connected 
disability.  The medical evidence shows that veteran has 
significant nonservice-connected disabilities, including 
coronary artery disease status post myocardial infarction, 
hypertension and a lumbar spine disorder.  The veteran was 
granted nonservice-connected pension in September 1996 for 
myocardial infarction with percutaneous transluminal coronary 
angioplasty.  

In addition, the veteran has nonservice-connected psychiatric 
disorders including an impulse control disorder, alcohol 
dependence and a personality disorder with narcissistic and 
antisocial features.   The VA examination reports reveal that 
the veteran's problem behaviors (which relate to his anger 
and irritability) come from a variety of sources, not 
strictly from his PTSD, and, in fact, it was difficult for 
the examiner to get a clear picture of the veteran's PTSD as 
he did not refer symptoms of PTSD unless prompted by the 
examiner.  The VA examiner stated in his October 2006 report 
that he did not find the veteran unemployable because of his 
PTSD.  

Thus the evidence fails to show that the veteran is unable to 
obtain or maintain employment solely due to his service-
connected PTSD.  Rather the evidence shows that he has 
multiple nonservice-connected disabilities that are the 
primary cause of his unemployability.

Finally, there is nothing in the record that reveals this 
veteran's service-connected PTSD is of such character as to 
take his case out of the norm.  The sole fact that he is 
unemployed or has difficulty obtaining employment is not 
enough to show that he is entitled to a TDIU because of his 
service-connected PTSD.  The evidence fails to show the 
veteran has been recently hospitalized or that he has 
undergone extensive treatment for his PTSD.  Rather the 
record reflects that he has not been under a psychiatrist's 
direct care for several years and he only takes an 
antidepressant and a mild tranquilizer for control of his 
symptoms.  

The Board acknowledges the veteran's belief that he cannot 
maintain employment because of his PTSD.  However, the 
evidence shows that the veteran's issues with maintaining 
employment are related more to his uncontrolled anger (which 
is due to his impulse control disorder) and his inability to 
submit to authority, as well as his nonservice-connected 
cardiac disabilities, rather than his symptoms of PTSD.  

Thus the Board finds that the preponderance of the evidence 
is against finding that the veteran is unemployable due to 
his service-connected PTSD.  The preponderance of the 
evidence being against the veteran's claim, the benefit of 
the doubt doctrine is not applicable.  Consequently the 
veteran's claim must be denied.  


ORDER

Entitlement to a disability rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD) is denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


